Citation Nr: 0825336	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected 
scars of left buttock and right flank area with retained 
metallic foreign body in the right pelvic area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the veteran's claim for an 
increased rating for scars of left buttock and right flank 
area.  

In June 2007, the veteran filed a motion to advance his case 
on the Board's docket. The motion was granted in July 2007.

In July 2007, the Board denied the veteran's increased rating 
claim for scars of left buttock and right flank area.  While 
the case was pending at the Court, the VA Office of General 
Counsel and the veteran's representative filed a Joint Motion 
for Remand, received in April 2008, requesting that the Court 
vacate the Board's July 2007 denial, and remand the claim for 
further development.  In May 2008, the Court granted the 
motion and vacated the July 2007 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a compensable rating for scars of left 
buttock and right flank area with retained metallic foreign 
body in right pelvic area.  His service medical records are 
incomplete.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Pursuant to the April 2008 Joint Motion for Remand, and the 
May 2008 Court order, the Board finds that additional 
development is necessary.

The April 2008 Joint Motion for Remand noted that the Board 
failed to address any medical evidence regarding residuals of 
the shell fragment wound other than the medical evidence 
pertaining to the scars, and whether the veteran is entitled 
to a separate rating for any other residuals, including the 
metallic foreign body.  

The veteran underwent a VA "scars" examinations in April 
2005 and March 2006.  The veteran has not yet undergone an 
examination to determine if there is any muscle or 
neurological impairment attributable to the retained foreign 
body.  During the March 2006 examination, degenerative 
arthritis of the lumbar spine was shown on x-rays, but there 
is no discussion as to whether the arthritis is attributable 
to the service-connected scars with retained foreign body.  

Thus, in light of the nature of the veteran's service-
connected disability, his incomplete service medical records, 
and his contention that his low back and hip pain is due to 
his scars with retained metallic foreign body, the Board 
finds that another VA examination(s) is necessary to 
ascertain the current nature and severity of his service-
connected disability, particularly any residuals stemming 
from the metallic foreign body in right pelvic area.  The 
Court has held that separate ratings may be for assignment 
where there are different functional impairments.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Inasmuch as the Board is remanding the increased rating claim 
to afford the veteran an additional VA examination, the Board 
notes that the Court recently held in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008), that for an increased rating claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, supra. 

Thus, corrective VCAA notice that complies with Vazquez 
should be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim 
for the service-connected scars with 
retained metallic foreign body, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the disability 
as well as the effect that the worsening 
has on his employment and daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) 
evaluation under all applicable 
Diagnostic Codes for rating the service-
connected scars with retained metallic 
foreign body.  

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  The veteran should be afforded VA 
examinations to determine the current 
status of his service-connected scars of 
left buttock and right flank area with 
retained metallic foreign body in right 
pelvic area, including any joint, muscle, 
or neurologic impairment due to that 
disability.  The claims folder must be 
made available to the examiners for 
review in connection with the 
examination.  All appropriate tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports. 
The examiner should comment on the 
current pathology and extent of any 
disability attributable to the service-
connected scars and retained metallic 
foreign body.   

Specific findings should be made with 
respect to the location, size and shape 
of scarring of the buttock/right flank 
area, with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
any nerve impairment.  All findings 
should be set forth in detail.

The examiner should identify the presence 
of a metallic foreign body in the right 
pelvic area and, if possible, identify 
the track or path each fragment traveled 
from its point of entry.  In particular, 
the examiner should identify the 
particular muscle(s) involved and explain 
how the shell fragment wound residuals 
have affected the functioning of each 
identified muscle.

The examiner should also note the range 
of motion of the lumbar spine and the 
thighs, in degrees.  The examiner should 
note whether the veteran's degenerative 
changes in the lumbar spine and any 
reduced function in the thighs/hips is 
attributable to his service-connected 
scars and/or the retained metallic 
fragment.

The effect of any pain on the functioning 
of the spine and thighs should be 
discussed and an assessment made as to 
the degree of impairment caused by the 
scars and metallic foreign body on the 
appellant's ability to perform normal 
activities.  The examiner should note 
whether reported pain significantly 
limits the function of the appellant's 
spine or thighs during flare-ups or upon 
repeated use.  Any limitation of function 
must be clearly identified and expressed 
in degrees of limitation beyond that 
shown on examination.  If there is no 
pain, no limitation of motion and/or no 
limitation of function attributable to 
the service-connected disability, such 
should be noted in the report.

The examiner should also ascertain 
whether the spine and/or thighs exhibit 
weakened movement, excess fatigability or 
incoordination attributable to the 
service-connected scars and/or retained 
metal fragment.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination. 

A neurology examiner should fully 
describe the extent and severity of any 
currently manifested neurologic pathology 
attributable to the service-connected 
scars and/or metallic foreign body.  The 
neurologist should identify the 
particular nerve(s), if any, affected as 
a result of the shell fragment wound.  In 
particular, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that any 
such diagnosed condition is attributable 
to the service- connected scars with 
retained metal fragment or to some other 
cause.  

All conclusions should be supported by a 
complete rationale.

3.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran is advised that failure to cooperate by 
failing to report for examination may result in an adverse 
outcome.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

